   1   WILLIAM F. MCLAUGHLIN, ESQ. CSB#62095
       1305 Franklin Street, Suite 311
   2   Oakland, CA 94612
       Tel: (510) 839-4456
   3   Email: MCL551@AOL.COM
   4   Attorney for Debtor
   5                                UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
   6

   7   In re:                                               )   Case No. 18-42929 WJL
                                                            )
   8   JIMETTE ANN DAVISON,                                 )   Chapter 13
                                                            )
   9
                                                            )   EX PARTE APPLICATION AND
                                                            )   DECLARATION TO EXTEND TIME TO
  10                       Debtor                           )   FILE REQUIRED DOCUMENTS
                                                            )   ENUMERATED UNDER 11 USC 521(a)(1)
  11
                                                            )   AND CHAPTER 13 PLAN PURSUANT TO
                                                            )   11 U.S.C. 521(i)(3)
  12
                                                            )
                                                            )   (NO HEARING REQUIRED
  13
                                                            )
                                                            )
  14

  15
                The ex-parte application of debtor’s attorney requests an order for additional time to file
  16
       the documents required and enumerated in 11 U.S.C. 521(a)(1) and FRBP 1007 (the “required
  17
       documents) and for additional time to file the debtor’s proposed Chapter 13 Plan. The required
  18
       documents include the Summary of Schedules, Schedules A through J, Declaration Concerning
  19
       Debtor’s Schedules, Statement of Financial Affairs, and Statement of Monthly Disposable
  20

  21
       Income. This is the first request for an extension of time and is requested for the reasons

  22   hereafter stated.

  23            Debtor filed her case on December 13, 2018 in skeletal form. The case was filed to

  24   address arrearages on debtor’s residence and to avert the loss of debtor’s residence to foreclosure

  25   which had been scheduled for December 17, 2018.

       Motion to Extend Time to File Required Documents                                              1

Case: 18-42929       Doc# 11      Filed: 12/28/18         Entered: 12/28/18 17:12:12    Page 1 of 2
                Debtor consulted and retained counsel regarding the filing of a bankruptcy on November
   1
       17, 2018. Debtor required time to obtain a certificate of pre-filing credit counseling from an
   2

   3   approved provider and gather the financial records, including pay stubs, bank records, mortgage

   4   documents, and tax returns, needed to file a petition, prepare the required documents and propose

   5   a confirmable plan. Counsel was committed to attending a family gathering for the

   6   Thanksgiving holiday in Tampa, Florida and did not return until November 27, 2018. Counsel
   7   received debtor’s financial documents on December 4, 2018 and her certificate of completion of
   8
       the credit counseling course on December 7, 2018. The skeletal petition was filed on December
   9
       14, 2018. Because of the intervening Christmas holiday, Counsel has not had sufficient time to
  10
       complete debtors required documents and prepare a feasible plan. Though substantially
  11
       completed, Counsel requires additional time to finish them and allow the debtor an opportunity
  12
       to review and sign the documents prior to filing.
  13
                The first meeting of creditors is scheduled for January 31, 2018. In order to afford
  14

  15
       debtor’s counsel adequate time to complete preparation of the required documents and enough

  16   time for the Chapter 13 trustee to review them prior to the first meeting of creditors, counsel

  17   requests an extension of 10 days to and including January 7, 2018.

  18            I declare that the foregoing is true and correct under penalty of perjury under the laws of

  19   the State of California and that this declaration was executed at San Francisco, CA on the date
  20
       below.
  21
                Dated: December 28, 2018                         /s/ William F. McLaughlin
  22                                                             William F. McLaughlin
                                                                 Attorney for Debtor
  23

  24

  25


       Motion to Extend Time to File Required Documents                                            2

Case: 18-42929       Doc# 11      Filed: 12/28/18         Entered: 12/28/18 17:12:12    Page 2 of 2
